DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claim 1, the prior art of records fail to anticipate or suggest a system for autonomously organizing and analyzing data associated with an organization, comprising: a source of transactional data that comprises temporal, geographical and other types of metadata about a plurality of transactions, the source data acquired by way of flat files, databases internal to the organization or third-party databases; a processor operating on specially configured computational machinery, wherein the processor is programmed to: retrieve and validate structured data from the data source; 
transform the data into a graphical format to comport with a predetermined dataset format; construct and store in a data storage medium a directed primary graph that comprises a plurality of Primary Nodes and Dimension Nodes configured to represent one or more relationships between organizational business metrics, wherein each Primary Node contains a unique identifier that is used by the inflation function below to generate the driver graph; construct and store in the data storage medium, hierarchical trees for one or more business dimension, wherein each Dimension Node contains a unique identifier that is used by an inflation function to generate the driver graph; and 
a driver graph generation module, comprising: a driver graph node indexer that determines the combination of unique Primary Nodes and unique Dimension Nodes for modeling transactional data processing into a Primary Driver Graph; a mapping function, wherein the mapping function aggregates the transactional data based on the unique set of Primary Node and Dimension Nodes determined by the driver graph node indexer; a business metric relationship function used by the mapping function to correctly aggregate the transactional data based on the business metrics' relationships as stored within the Primary Driver Graph; the inflation node function, wherein each combination of the unique set of Primary Nodes and Dimension Nodes is generated as a product of the Primary Driver Graph and each Dimension Graph, and wherein each combination is then used to transform the transactional business data, using the driver graph node indexer, the mapping function, and the business metric relationship function, into a Driver Graph Node; 
an inflation edge function, wherein all Driver Graph Nodes are then connected by Driver Graph Edges that are the result of the cartesian product of the Primary Graph and each Dimension Graph; and a storing function, wherein in-memory node and edge data are translated and stored in the data storage medium, together with the other limitations of the independent claims.
The dependent claims 2-15 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164